PER CURIAM.
The trial court erred in dismissing the third party complaint because a third party plaintiff is no longer bound by the allegations of plaintiff’s complaint characterizing the negligence. Pompano Beach Hotel Corporation v. Harker, Fla.App., 328 So.2d 468, Opinion issued March 5, 1976; Crawford Door Sales Company v. Donahue, 321 So.2d 624 (Fla.App.2d 1975); Central Truck Lines Inc. v. White Motor Corporation, 316 So.2d 579 (Fla.App.3d 1975); Gacl, Inc. v. Riviera Tile and Terrazzo Company, 300 So.2d 39 (Fla.App.3rd 1974).
Reversed and remanded with instructions to reinstate.
REVERSED AND REMANDED.
WALDEN, C. J., DOWNEY, J., and MELVIN, WOODROW M., Associate Judge, concur.